

116 SRES 467 IS: Expressing the sense of the Senate that the House of Representatives should, consistent with its constitutional obligations, immediately transmit the 2 articles of impeachment against President Donald J. Trump passed by the House of Representatives on December 18, 2019, under House Resolution 755.
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 467IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Graham (for himself, Mr. McConnell, Mr. Grassley, Mrs. Blackburn, Mrs. Capito, Mr. Cramer, Mr. Cornyn, Mr. Perdue, Mr. Portman, Mr. Shelby, Mr. Braun, Mrs. Loeffler, Mr. Scott of Florida, Mrs. Hyde-Smith, Mr. Daines, Mr. Rubio, Mr. Inhofe, Mr. Cruz, Ms. Ernst, Mr. Tillis, Mr. Boozman, Mr. Lankford, Mr. Scott of South Carolina, Mrs. Fischer, Mr. Sasse, and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONExpressing the sense of the Senate that the House of Representatives should, consistent with its
			 constitutional obligations, immediately transmit the 2 articles of
			 impeachment against President Donald J. Trump passed by the House of
			 Representatives on December 18, 2019, under House Resolution 755.
	
 Whereas, pursuant to article I, section 2 of the Constitution of the United States, the House of Representatives shall have the sole Power of Impeachment;
 Whereas, pursuant to article I, section 3 of the Constitution of the United States, the Senate shall have the sole Power to try all Impeachments; Whereas, on December 18, 2019, the House of Representatives passed 2 articles of impeachment against President Donald J. Trump;
 Whereas, since passage, the Speaker of the House of Representatives has refused to transmit the articles to the Senate, unless the Senate agrees to allow the Speaker of the House of Representatives to dictate the rules of a trial;
 Whereas, the Constitution of the United States does not provide the Speaker of the House of Representatives with the power to effectively veto a resolution passed by a duly elected majority of the House of Representatives by refusing to transmit such a resolution to the Senate;
 Whereas, the refusal by the Speaker of the House of Representatives to transmit the articles is a flagrant violation of the separation of powers expressly outlined in the bicameral impeachment process under the Constitution of the United States;
 Whereas, this inaction by the Speaker of the House of Representatives is a gross infringement on the constitutional authority of the Senate to try impeachments;
 Whereas, the refusal by the Speaker of the House of Representatives to transmit the articles is unprecedented for presidential impeachments;
 Whereas, refusing to transmit the articles is resulting in the denial of President Trump’s day in court; and
 Whereas, if allowed to stand, this inaction by the Speaker of the House of Representatives would set a dangerous precedent for the constitutional system of Government in the United States: Now, therefore, be it
	
 That the Senate calls on the Speaker of the House of Representatives to immediately appoint impeachment managers and transmit the articles of impeachment to the Senate for disposition consistent with the Constitution of the United States.